USCA11 Case: 20-11073       Date Filed: 10/12/2021      Page: 1 of 23




                                               [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 20-11073
                    ____________________

ANDREW JOSEPH, JR.,
as natural father, next friend and personal representative
of the Estate of Andrew Joseph, III deceased,
                                                   Plaintiff-Appellee,
versus
CHAD CHRONISTER,
FLORIDA STATE FAIR AUTHORITY,
an instrumentality of the State of Florida,
MARK CLARK, in his individual capacity,


                                              Defendants-Appellants,
USCA11 Case: 20-11073        Date Filed: 10/12/2021    Page: 2 of 23




2                      Opinion of the Court                20-11073

                     ____________________

          Appeals from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:16-cv-00274-MSS-CPT
                    ____________________


Before JORDAN, JILL PRYOR, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Following oral argument and a review of the record, we af-
firm the district court’s order rejecting the qualified immunity and
sovereign immunity claims of the appellants. Because the parties
are familiar with the record, we set out only what is necessary to
explain our decision, and given the summary judgment posture of
the case, we view the facts in the light most favorable to the plain-
tiff, Andrew Joseph, Jr. (“Mr. Joseph”). See Tolan v. Cotton, 572
U.S. 650, 657 (2014) (qualified immunity under federal law); Green
v. Graham, 906 F.3d 955, 959 (11th Cir. 2018) (sovereign immunity
under state law).
                                  I
      The Florida State Fair, organized by the Florida State Fair
Authority, takes place every year at fairgrounds located near
Tampa. The FSF has a Student Day for which the FSFA issues free
admission tickets to students at area schools. Andrew Joseph, III
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 3 of 23




20-11073               Opinion of the Court                        3

(“Andrew”)—who was 14 at the time—attended Student Day at
the FSF on February 7, 2014.
       After being dropped off with four friends at Gate 3 of the FSF
at around 6:30 p.m., Andrew was seized and detained by law en-
forcement officers employed by the Hillsborough County Sheriff’s
Office and/or the FSFA. The seizure took place following a disturb-
ance at the FSF’s midway. Corporal Mark Clark took Andrew to a
processing area in the FSF fairgrounds where all children who had
been seized and detained were held.
       Corporal Clark then turned Andrew over to Deputy Henry
Echenique. At the processing area, Deputy Echenique filled out an
ejection form for Andrew based on information provided to him
by Corporal Clark. The form stated that the basis for Andrew’s
ejection was “running through the mid-way causing disorderly
conduct.” D.E. 255 at 2, ¶ 5. Corporal Clark did not attempt to call
Andrew’s parents to let them know their son had been detained
and was in custody, as required by Fla. Stat. § 985.101(3). Nor did
any of the other HCSO officers at the processing area.
       Andrew was in custody at the processing area for about 40
minutes, from 8:00 p.m. to about 8:41 p.m. During that time, offic-
ers ran a background check on him to ensure that he was not
wanted, missing, or endangered. They also took his photograph.
      At 8:41 p.m., Deputy Stephen Jones—who at the time was
working for the FSFA—and another officer put Andrew and other
minors into an HCSO transport van and drove them to a drop-off
USCA11 Case: 20-11073        Date Filed: 10/12/2021    Page: 4 of 23




4                      Opinion of the Court                20-11073

point outside Gate 4 of the FSF. The drop-off point was near Orient
Road and Interstate 4. The officers did not attempt to release An-
drew and the other minors to their parents or other responsible
adults, as required by Fla. Stat. § 985.115(2)(a), and told them they
would be arrested if they tried to re-enter the FSF fairgrounds.
       Andrew did not call his parents while waiting at Gate 4 be-
cause he was afraid he would get in trouble. He also declined a ride
from a one of his friend’s parents. When he and his friend, C.T.
(who was 12 years old), asked an officer at Gate 4 if they could re-
enter the FSF fairgrounds to walk to their pre-arranged pick-up
point, the officer told them they could not and they faced arrest for
trespassing.
       Andrew and C.T. walked down the sidewalk on Orient Road
and under Interstate 4 to the Hard Rock Casino. Andrew and C.T.
then ran across Interstate 4 from the Hard Rock Casino towards
the FSF. But after Andrew received a phone call, he indicated to
C.T. that they needed to turn around. When Andrew and C.T.
tried to run back across Interstate 4, Andrew was struck and killed
by a car at approximately 10:43 p.m.
       Mr. Joseph, Andrew’s father, filed a lawsuit against a num-
ber of defendants. As relevant here, he asserted a state wrongful
death claim against Hillsborough County Sheriff Chad Chronister
in his official capacity, a state wrongful death claim against the
FSFA on a theory of vicarious liability, a state wrongful death claim
against the FSFA on a theory of direct liability, a federal claim un-
der 42 U.S.C. § 1983 against Sheriff Chronister, and federal claims
USCA11 Case: 20-11073         Date Filed: 10/12/2021      Page: 5 of 23




20-11073                Opinion of the Court                           5

under § 1983 against Corporal Clark and Deputies Echenique and
Jones in their individual capacities.
       These defendants moved for summary judgment on the
claims against them on the basis of sovereign immunity and quali-
fied immunity, but the district court denied their motions. Sheriff
Chronister, Corporal Clark, and the FSFA now appeal.
                                   II
       Our review of the district court’s summary judgment order
is de novo. See, e.g., Morrison v. Magic Carpet Aviation, 383 F.3d
1253, 1254 (11th Cir. 2004). With that plenary standard in mind, we
turn to the arguments of the appellants.
                                   A
         To have Article III standing, a plaintiff must allege and ulti-
mately prove three things: (1) an injury in fact; (2) causation; and
(3) redressability. See Moody v. Holman, 887 F.3d 1281, 1286 (11th
Cir. 2018). In the Article III context, causation means that the plain-
tiff’s injury is “fairly traceable” to the defendant’s actions. See Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
       Sheriff Chronister and Corporal Clark argue that Mr. Joseph
lacks Article III standing because he has not sufficiently proven cau-
sation. They assert that the actions of Andrew (and those of other
parties) and the time lapse of over two hours (from the seizure to
Andrew’s death) “create too substantial a break in the ‘fairly trace-
able’ chain.” Br. for Appellants Chronister and Clark at 55–57.
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 6 of 23




6                       Opinion of the Court                 20-11073

        Our cases hold that, in a qualified immunity appeal under
the collateral order doctrine, a defendant cannot raise (and we
therefore do not decide) whether the plaintiff has Article III stand-
ing. See Moniz v. City of Fort Lauderdale, 145 F.3d 1278, 1281 n.3
(11th Cir. 1998); Summit Med. Assocs., P.C. v. Pryor, 180 F.3d
1326, 1334 (11th Cir. 1999); Scott v. Taylor, 405 F.3d 1251, 1256 n.8
(11th Cir. 2005). Sheriff Chronister and Corporal Clark do not
acknowledge or discuss these cases in their brief, and we see no
basis (legal or otherwise) for ignoring them. So, we do not address
in this appeal whether Mr. Joseph has Article III standing.
                                  B
        We turn to the merits and begin with Corporal Clark. Mr.
Joseph sued Corporal Clark under § 1983, alleging that he violated
Andrew’s Fourth Amendment rights when he seized and detained
him. On appeal, Corporal Clark—who cannot remember the
events related to Andrew on the night of February 7, 2014—argues
that he is entitled to qualified immunity because he had probable
cause, or at least arguable probable cause, to seize and detain An-
drew for committing a trespass under Fla. Stat. § 616.185(a) or ob-
struction of justice under Fla. Stat. § 843.02. According to Corporal
Clark, Andrew picked up the hat of one of his friends who had been
detained by the officers, ran after the officers, and “interjected him-
self into [their] escort.” Br. for Appellants Chronister and Clark at
7–8, 28–29, 46. Corporal Clark also contends that any Fourth
Amendment right that he may have violated was not clearly estab-
lished. See id. at 47–54. Given the record before us, and applying
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 7 of 23




20-11073                Opinion of the Court                         7

the governing qualified immunity standard, see, e.g., District of
Columbia v. Wesby, 138 S. Ct. 577, 589–91 (2018), we disagree with
Corporal Clark.
       “By now it is well established that ‘[a] warrantless arrest
without probable cause violates the Fourth Amendment and forms
a basis for a [§] 1983 claim.’” Carter v. Butts Cnty., 821 F.3d 1310,
1319 (11th Cir. 2016) (quoting Ortega v. Christian, 85 F.3d 1521,
1525 (11th Cir. 1996)). Probable cause exists if the facts and circum-
stances within the officer’s knowledge would cause a prudent per-
son to believe, under the circumstances, that the suspect has com-
mitted, is committing, or is about to commit an offense. See id. at
1318. Arguable probable cause, which provides a basis for qualified
immunity, exists where reasonable officers in the same circum-
stances and possessing the same knowledge could have believed
that probable cause existed. See id. at 1320.
       In assessing the questions of probable cause and qualified
immunity, we repeat that we must take the evidence in the light
most favorable to Mr. Joseph. See Tolan, 572 U.S. at 657. Here the
evidence, viewed from that perspective, indicates that Andrew ran
after his friend’s hat, not the officers. Nor did he interfere with the
officers’ seizure of his friend or obstruct the officers in the perfor-
mance of their duties. Instead, he merely picked up the hat belong-
ing to his friend, acknowledged his friendship with him, and at-
tempted to give the hat to him. See D.E. 283 at 3, 32–33 (testimony
of C.T. and R.P.). The act of picking up a friend’s hat and trying to
return it, without more, did not give Officer Clark probable cause
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 8 of 23




8                       Opinion of the Court                 20-11073

or even arguable probable cause to seize and detain Andrew for
trespass on the grounds of the FSF under § 616.185(a) (prohibiting
the commission of “any act that disrupts the orderly conduct of any
authorized activity of the fair association in charge”) or for obstruc-
tion under § 843.02 (prohibiting the “obstruct[ion]” of a law en-
forcement officer without violence).
       Corporal Clark is wrong in asserting that Andrew ran after
the officers and interfered with their detention and escort of his
friend. That factual assertion does not view the summary judgment
record in the light most favorable to Mr. Joseph. As the district
court put it, for summary judgment purposes “Andrew was not, in
any conceivable way, committing a crime, or even breaking any
rule.” D.E. 283 at 36. To the extent that Corporal Clark asserts that
he was merely giving Andrew a trespass warning, or that the en-
counter was a consensual one, those assertions are belied by the
lengthy in-custody detention by armed officers in the processing
area following Andrew’s seizure.
        Insofar as the clearly established prong of qualified immun-
ity is concerned, Corporal Clark does not explain how or why a
reasonable officer could have believed or thought that picking up a
friend’s hat and attempting to give it to him was behavior that dis-
rupted the orderly conduct of the FSF, or the FSFA and its employ-
ees or agents. We understand, of course, that Corporal Clark does
not bear the burden on this point, but the question is whether, un-
der the circumstances, he would have had fair warning that his
USCA11 Case: 20-11073        Date Filed: 10/12/2021     Page: 9 of 23




20-11073               Opinion of the Court                         9

seizure and detention of Andrew violated the Fourth Amendment.
See Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (en banc).
       We agree with the district court that the law was clearly es-
tablished in February of 2014 that mere proximity to one who is
suspected of (or has committed) an offense does not provide prob-
able cause or arguable probable cause for a detention. See, e.g.,
Swint v. City of Wadley, 51 F.3d 988, 997 (11th Cir. 1995) (denying
qualified immunity to officers who searched and seized (but did not
arrest) patrons at a nightclub when trying to find a single individual
who sold drugs to an undercover agent: “Probable cause to arrest
one suspect, and even probable cause to believe that a number of
other or unidentified people had sold drugs in the establishment in
the past, did not give the officers carte blanche to seize everyone
who happened to be in the Club when the two raids took place.”).
And, again, Andrew did nothing (when the evidence is viewed in
the light most favorable to Mr. Joseph) that would indicate that he
had disrupted or obstructed the activities of the officers or of any-
one associated with the HCSO, the FSF, or the FSFA. See Davis v.
Williams, 451 F.3d 759, 766–67 (11th Cir. 2006) (officers did not
have probable cause, or arguable probable cause, to arrest home-
owner for obstruction of justice or disorderly conduct under Flor-
ida law based on his approaching officers conducting a traffic stop
near his home and asking them if he could direct the traffic of his
guests onto his own property).
USCA11 Case: 20-11073        Date Filed: 10/12/2021     Page: 10 of 23




10                      Opinion of the Court                 20-11073

                                  C
        Sheriff Chronister and the FSFA contend that they are enti-
tled to sovereign immunity under Florida law on Mr. Joseph’s
state-law claims for wrongful death. We disagree.
       “[A]n order denying state official or sovereign immunity is
immediately appealable if state law defines the immunity at issue
to provide immunity from suit rather than just a defense to liabil-
ity.” Parker v. Am. Traffic Sols., Inc., 835 F.3d 1363, 1367 (11th Cir.
2016). Although we had previously read Florida law to mean that
sovereign immunity is simply an immunity from liability, see id. at
1368–70, the Florida Supreme Court has recently told us that our
reading of Florida law has been wrong. Because we now know that
“[i]n Florida, sovereign immunity is both an immunity from liabil-
ity and an immunity from suit,” Fla. Highway Patrol v. Jackson,
288 So. 3d 1179, 1185 (Fla. 2020), we have jurisdiction to address
the denial of sovereign immunity to Sheriff Chronister and the
FSFA.
                                  1
      Sheriff Chronister devotes much of his sovereign immunity
argument to the contention that he did not owe Andrew any duty
under Florida law. See Br. for Appellants Chronister and Clark at
21–34. The FSFA also makes the same argument, albeit in a more
summary way. See Br. for the FSFA at 19–21. The Florida Supreme
Court, however, has declared that “duty and sovereign immunity
are conceptually distinct,” and that the question of sovereign
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 11 of 23




20-11073               Opinion of the Court                        11

immunity is addressed only after a court determines that a duty is
owed. See Sanchez v. Miami-Dade Cnty., 286 So. 3d 191, 193 (Fla.
2019) (“[I]f a duty of care is owed, it must then be determined
whether sovereign immunity bars an action for an alleged breach
of that duty.”). The Florida Supreme Court has also explained that
“[u]nder traditional principles of tort law, the absence of a duty of
care between the defendant and the plaintiff results in a lack of lia-
bility, not application of immunity from suit.” Id. at 194 (emphasis
in original). See also Pollock v. Fla. Dep’t of Highway Patrol, 882
So. 2d 928, 932 (Fla. 2004) (“If no duty of care is owed with respect
to alleged negligent conduct, then there is no governmental liabil-
ity, and the question of whether the sovereign should be immune
from suit need not be reached.”).
        Because the question of duty goes to the merits of Mr. Jo-
seph’s wrongful death claim, and not to the existence of sovereign
immunity under Florida law, Sheriff Chronister and the FSFA can-
not raise the duty issue in this sovereign immunity appeal. The
only proper question for us in an interlocutory appeal raising a
state-law sovereign immunity claim is whether the defendant is im-
mune under the relevant state law, and in addressing that question
we assume—as the district court concluded—that Sheriff Chronis-
ter and the FSFA owed Andrew a duty of care.
                                  2
      The Florida Supreme Court has held that under Fla. Stat. §§
768.28(1)–(5), which waives sovereign immunity in certain circum-
stances, some “‘discretionary’ government[ ] functions remain
USCA11 Case: 20-11073         Date Filed: 10/12/2021      Page: 12 of 23




12                       Opinion of the Court                   20-11073

immune from tort liability.” Com. Carrier Corp. v. Indian River
Cnty., 371 So. 2d 1010, 1022 (Fla. 1979). It has distinguished be-
tween “planning” decisions (which are immune) and “operational”
decisions (which are not). See id. Applying this framework, it held
in Commercial Carrier that, once a decision had been made to in-
stall a traffic light and a traffic sign at an intersection, their mainte-
nance was “operational level activity.” Id.
        The district court ruled that sovereign immunity did not ap-
ply to the alleged operational negligence of the officers who imple-
mented the security policies adopted by the FSFA and the HCSO—
i.e., the decisions to not call Andrew’s parents and to drop Andrew
off at Gate 4 at night. See D.E. 283 at 25–28. It relied on two Florida
Supreme Court sovereign immunity cases: Kaisner v. Kolb, 543 So.
2d 732 (Fla. 1989), and Henderson v. Bowden, 737 So. 2d 532 (Fla.
1999). As relevant here, Kaisner held that sovereign immunity does
not apply to how police officers carry out a traffic stop; though the
officers’ decision “involve[s] a degree of discretion,” the decision is
“operational, not discretionary.” 543 So. 2d at 737–38. Henderson,
which involved the alleged negligence of officers who after a DUI
arrest directed an intoxicated person to drive a car to a nearby lo-
cation, similarly held that sovereign immunity does not apply to “a
situation in which sheriff’s deputies are alleged to have acted neg-
ligently during a roadside detention.” 737 So. 2d at 538.
       In his brief, Sheriff Chronister does not address the district
court’s conclusion that the officers’ methods and means of carrying
out planning decisions made by the FSFA and the HCSO are
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 13 of 23




20-11073               Opinion of the Court                        13

operational in nature. See Br. for Appellants Chronister and Clark
at 34–40. Without such briefing, we cannot say that the district
court erred. First, under Florida law, officers owe a common law
duty of care to those they take into custody, and “this duty of exer-
cising reasonable care . . . is an operational level function.” Dep’t
of Health & Rehab. Servs. v. Whaley, 574 So. 2d 100, 103 (Fla.
1991). Second, where a district court bases its decision on a given
ground, an appellant who fails to address that ground in his brief
has effectively abandoned his challenge to the ruling. See Sapuppo
v. Allstate Floridian Ins., 739 F.3d 678, 680–81 (11th Cir. 2014). So,
we affirm the district court’s ruling that Sheriff Chronister is not
entitled to sovereign immunity at the summary judgment stage of
the case.
        For its part, the FSFA argues that sovereign immunity ap-
plies because its decision to turn over all security issues to the
HCSO, and the policies developed by the HCSO for the FSF, were
discretionary planning decisions. And it seeks to distinguish Kaisner
and Henderson on that basis. See Br. for the FSFA at 13–20. But the
FSFA’s focus misses the point. Mr. Joseph is not suing the FSFA for
hiring the HCSO to provide security at the FSF. Nor is he suing the
FSFA for the general policies created by the HCSO. He is instead
suing for the operational negligence of officers on the ground in
failing to notify Andrew’s parents and in choosing to drop Andrew
off at Gate 4 at night. The question is whether that alleged negli-
gence is operational in nature.
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 14 of 23




14                     Opinion of the Court                 20-11073

       Given the record before us, and based on Commercial Car-
rier, Kaisner, and Henderson, we agree with the district court that
the actions of the officers who dealt with Andrew after his seizure
are operational. Those actions may have involved some discretion,
as was the case in Henderson, but that does not change their oper-
ational character.
       The FSFA alludes generally to the event action plan devel-
oped by the HCSO for the FSF but does not quote or summarize
any of its provisions. The deposition testimony indicates that the
plan is an internal HCSO document, see D.E. 243-2 at 185–86, and
a copy of the plan can be found at D.E. 236-4. Significantly, the plan
does not direct or order officers working at the FSF, as a pol-
icy/planning matter, to ignore Fla. Stat. § 985.101(1)(b) and not at-
tempt to call or notify the parents of minors who have been seized
and/or detained. Nor does the plan direct or order officers working
at the FSF, as a policy/planning matter, to ignore Fla. Stat.
§ 985.115(2)(a) and not release detained minors into the custody of
their parents or other responsible adults. Finally, nor does the plan
direct or order officers working at the FSF, as a policy/planning
matter, to take detained minors who have been ejected to Gate 4—
no matter the time of day—and leave them there to their own de-
vices. Absent such language in the plan devised by the HCSO for
the FSF, we cannot say that the alleged negligent acts of the officers
are protected by sovereign immunity.
       We add one final point. The FSFA contends that the HCSO’s
actions regarding security were not imputable to it once it made
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 15 of 23




20-11073                Opinion of the Court                          15

the decision to delegate responsibility for security to HCSO. As the
district court correctly explained, however, the FSFA’s argument is
short on legal support:
       The FSFA conspicuously cites no authority for the
       proposition that a state instrumentality can, as a pol-
       icy decision, delegate to a third party its obligations
       and absolve itself from all liability for the operational
       negligence of its appointed agents—the Court can
       find none and declines to invent any such precedent
       in this Order.

D.E. 283 at 25. In its brief here, the FSFA again fails to cite any cases
holding that a state agency can delegate its public safety duties to a
third-party contractor and thereby enjoy the benefits of sovereign
immunity. Even the case cited by the FSFA, McCall v. Alabama
Bruno’s, Inc., 647 So. 2d 175, 176 (Fla. 1st Dist. Ct. App. 1994) (cit-
ing Restatement (Second) Torts § 49 (1965) and its comments), says
that there are some “non-delegable duties arising out of some rela-
tion toward the public or the particular plaintiff” which cannot be
avoided through the hiring of a contractor.
                                    III
       The district court’s summary judgment order is affirmed.
       AFFIRMED.
USCA11 Case: 20-11073        Date Filed: 10/12/2021     Page: 16 of 23




JORDAN, Circuit Judge, Concurring:
       I join the court’s opinion in full and write separately to ad-
dress some of the issues raised by the appellants and not reached
by the court.
                             *******
       In a qualified immunity appeal under the collateral order
doctrine, we do not address claims that the plaintiff lacks Article III
standing. See, e.g., Scott v. Taylor, 405 F.3d 1251, 1256 n.8 (11th
Cir. 2005). But even if we could adjudicate the Article III standing
of Mr. Joseph in this appeal, I am not persuaded by argument of
Sheriff Chronister and Officer Clark.
        At the summary judgment stage, the question is not
whether Mr. Joseph has conclusively established Article III causa-
tion but rather whether he has submitted sufficient evidence—ac-
cepted as true—to create an issue of fact and permit the jury to find
that there is causation. See Bishoff v. Osceola Cnty., 222 F.3d 874,
878 (11th Cir. 2000). Viewing the record in the light most favorable
to Mr. Joseph, a reasonable jury could find that Andrew’s death is
“fairly traceable” to the decisions/actions/omissions of the defend-
ants to (a) not call his parents as required by Florida law; (b) not
turn Andrew over to his parents or another adult as required by
Florida law; (c) leave Andrew to fend for himself at Gate 4, a drop-
off area near Interstate 4, at night; and (d) tell Andrew that he
would be arrested if he tried to renter the FSF grounds in order to
get back to Gate 3, where he had been dropped off.
USCA11 Case: 20-11073       Date Filed: 10/12/2021    Page: 17 of 23




2                    [JORDAN, J., Concurring]              20-11073

        To the extent that Sheriff Chronister and Officer Clark are
arguing (or suggesting) that proximate cause is missing, any such
argument goes not to Article III standing but to the merits of Mr.
Joseph’s claims for damages. See Moody v. Holman, 887 F.3d 1281,
1287 (11th Cir. 2018). As the Supreme Court has explained, “[p]rox-
imate caus[e] is not a requirement of Article III standing.” Lexmark
Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 n.6
(2014).
        Indeed, the Supreme Court has rejected an Article III stand-
ing argument much like the one that Sheriff Chronister and Officer
Clark press here. See Bennett v. Spears, 520 U.S. 154, 168–69 (1997)
(rejecting defendant’s Article III argument that any injury would be
the result of another agency’s actions: “This wrongly equates in-
jury ‘fairly traceable’ to the defendant with injury as to which the
defendant’s actions are the very last step in the chain of causation.
While . . . it does not suffice if the injury complained of is th[e]
result [of] the independent action of some third party not before
the court, that does not exclude injury produced by determinative
or coercive effect upon the action of someone else.”) (citations and
internal quotation marks omitted). We have similarly explained
that “a plaintiff need not show that the defendant’s actions were
the very last step in the chain of causation.” Wilding v. DNC Servs.
Corp., 941 F.3d 1116, 1126 (11th Cir. 2019). Furthermore, “[t]here
is no Article III requirement that Mr. [Joseph] ‘demonstrate a con-
nection between the injur[y] [he] claim[s] and the . . . rights being
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 18 of 23




20-11073              [JORDAN, J., Concurring]                        3

asserted.’” Moody, 887 F.3d at 1287 (quoting Duke Power Co. v.
Carolina Envt’l Study Grp., Inc., 438 U.S. 59, 78 (1978)).
                              *******
       I agree with the court that Sheriff Chronister’s appeal of the
denial of sovereign immunity does not allow us to address whether
a duty was owed to Andrew. But because Sheriff Chronister presses
the duty issue so forcefully, I explain why I believe his argument is
flawed.
       In Florida, the “existence of a duty is a legal question.” Lim-
ones v. Sch. District of Lee Cnty., 161 So. 3d 384, 389 (Fla. 2015). A
duty in Florida can arise from (1) statutes or regulations, (2) judicial
interpretations of statutes or regulations, (3) sources in the com-
mon law or judicial precedent, or (4) the general facts of a case. See
id. For a number of reasons, I agree with the district court that the
Sheriff, through his employees, agents, and subordinates, had a
general duty to ensure the safety of minor children like Andrew
who have been seized and detained.
       First, several Florida statutes create a duty of care where de-
tained minors are concerned. I describe them in detail.
       One Florida statute, Fla. Stat. § 985.101(1)(b), provides that
a child (i.e., a minor) like Andrew can be taken into custody for a
“delinquent act or violation of law.” That same statute also pro-
vides in a different subsection that when a child is taken into cus-
tody for such an act, “the person taking the child into custody shall
attempt to notify the parent, guardian, or legal custodian of the
USCA11 Case: 20-11073        Date Filed: 10/12/2021      Page: 19 of 23




4                     [JORDAN, J., Concurring]                20-11073

child,” and “shall continue such attempt until the parent, guardian,
or legal custodian of the child is notified or the child is delivered to
the [Department of Juvenile Justice] under [Fla. Stat. §§] 985.14 and
985.145, whichever occurs first.” § 985.101(3).
        Another Florida statute, Fla. Stat. § 985.115(2), provides that
“unless there is a need to hold the child, a person taking a child into
custody shall attempt to release the child” to (a) the child’s parent,
guardian, or legal custodian and if they are unavailable to “any re-
sponsible adult;” (b) contingent upon specific appropriation, to an
authorized shelter; (c) if the child is suffering from a serious physi-
cal condition, to a law enforcement officer who shall take the child
to a hospital for evaluation and treatment; (d) if the child is believed
to be mentally ill, to a law enforcement officer who shall take the
child to a designated facility for evaluation; (e) if the child appears
to be intoxicated and has threatened physical harm on himself or
others or is incapacitated by substance abuse, to a law enforcement
officer who shall take the child to a hospital, addiction facility, or
treatment resource; or (f) if available, to a juvenile assessment cen-
ter equipped and staffed to assume custody of the child for the pur-
pose of assessing his needs. That same statute further provides in
a different subsection that upon taking a child into custody, a law
enforcement officer may deliver the child “for temporary custody,
not to exceed 6 hours, to a secure booking area of a jail or other
facility intended or used for the detention of adults, for the purpose
of fingerprinting or photographing the child or awaiting appropri-
ate transport . . . provided no regular sight and sound contact
USCA11 Case: 20-11073        Date Filed: 10/12/2021     Page: 20 of 23




20-11073              [JORDAN, J., Concurring]                       5

between the child and adult inmates or trustees is permitted and
the receiving facility has adequate staff to supervise and monitor
the child’s activities at all times.” § 985.115(3).
        Taken together, these Florida statutes, §§ 985.101(1), (3) and
985.115(2), (3), create a general duty on the part of law enforce-
ment officers to notify the parent, guardian, or legal custodian of a
child taken into custody, and to safely release a child who is in cus-
tody as directed. The statutes set out detailed and mandatory in-
structions for what officers are to do (in terms of notification and
release) when a child is taken into custody in order to make sure
that the child is safe and returned to the adults who care for him.
They therefore establish a duty of care. See Restatement (Second)
of Torts § 286 (1965) (explaining when a statute can be adopted by
a court as setting out the standard of care). The situation here is
similar to that in Florida Department of Corrections v. Abril, 969
So. 2d 201, 205–06 (Fla. 2007), where the Florida Supreme Court
held that that state statutes created a duty on the part of laborato-
ries to maintain HIV test results confidential. See also Estate of Lo-
gusak ex rel. Logusak v. City of Togiak, 185 P.3d 103, 108 (Alaska
2008) (pursuant to statute requiring police to release intoxicated
minor to the custody of her parents unless there was a lawful rea-
son for further detention, “police officers did have a duty to act rea-
sonably in releasing [the minor] to her parents”).
      Sheriff Chronister argues he owed no duty to Andrew be-
cause these two statutes only apply to situations where a child is
“placed under arrest.” But the statutes do not speak of a child who
USCA11 Case: 20-11073        Date Filed: 10/12/2021     Page: 21 of 23




6                     [JORDAN, J., Concurring]               20-11073

is “placed under arrest”; they speak of a child who is taken “into
custody.” See §§ 985.101(1), 985.115(2), (3). And taking a person
(including a child) “into custody” does not require a formal arrest.
As the Florida Supreme Court has held, a person is “in custody”
when there is a “formal arrest or restraint on freedom of move-
ment of the degree associated with a formal arrest.” Roman v.
State, 475 So. 2d 1228, 1231 (Fla. 1989) (emphasis added and cita-
tion and internal quotation marks omitted).
        The “in custody” analysis, moreover, focuses on how a rea-
sonable person would have perceived the situation. See id. Viewing
the facts in the light most favorable to Mr. Joseph, Andrew was in
custody from the time that he was taken to the processing area and
was still in custody when he was driven to Gate 4 near Interstate 4
and left there. He had been seized against his will inside the FSF
fairgrounds, taken in an HCSO van to a processing area, held there
for about 40 minutes—during which time the officers ran a back-
ground check on him to ensure that he was not wanted, missing,
or endangered, and took his photograph—and then driven by of-
ficers to Gate 4, where he was left to fend for himself. If that is not
custody, I don’t know what is.
      There is also a common-law basis for concluding that Sheriff
Chronister owed Andrew a duty of reasonable care under the cir-
cumstances. Under Florida law a “special tort duty does arise when
law enforcement officers become directly involved in circum-
stances which place people within a ‘zone of risk’ by creating or
permitting dangers to exist, by taking persons into police custody,
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 22 of 23




20-11073              [JORDAN, J., Concurring]                      7

detaining them, or otherwise subjecting them to danger.” Pollock
v. Fla. Dep’t of Highway Patrol, 882 So. 2d 928, 932 (Fla. 2004).
Indeed, the Florida Supreme Court has held that a “person taken
into custody . . . ‘is owed a common law duty of care.’” Dep’t of
Health & Rehab. Servs. v. Whaley, 574 So. 2d 100, 103 (Fla. 1991)
(citation omitted). Given these cases, Sheriff Chronister’s argu-
ment fails.
       The existence of a duty of care under these circumstances
makes sense. Generally speaking, a “person who has custody of an-
other owes a duty of reasonable care to protect the other from fore-
seeable harm.” Dan B. Dobbs et al., The Law of Torts § 418 (2d ed.
June 2021 update). When the police detain a minor, they “owe a
duty of reasonable care to protect the minor’s safety while he or
she is involuntarily detained,” and “the majority of courts have
held that there is a greater degree of care owed a juvenile.” Cathe-
rine Palo, Wrongful Death of a Minor in Police Custody, 69 Am.
Jur. Trials 1 §§ 1, 4 (1998 & August 2021 update).
       Importantly, the Florida Supreme Court has rejected the ar-
gument that the question of duty should be characterized as nar-
rowly as possible through the specific circumstances presented. See
Limones, 161 So. 3d at 391 (“reject[ing] the decision of the Second
District to narrowly frame the issue as whether [the school district]
had a specified duty to diagnose the need for or use an AED on [the
student]” in part because such a “narrow definition of duty, a
purely legal question, slides too easily into breach, a factual matter
for the jury”). So, whether Sheriff Chronister breached that duty of
USCA11 Case: 20-11073       Date Filed: 10/12/2021     Page: 23 of 23




8                     [JORDAN, J., Concurring]              20-11073

reasonable care through the operational decisions of his officers
(e.g., the decisions to not call Andrew’s parents and to drop An-
drew off at Gate 4 at night) is a factual issue for the jury to deter-
mine, and not a legal one for us to resolve.
                             *******
       The district court correctly denied the appellants’ motions
for summary judgment based on qualified immunity and sovereign
immunity. I join the court’s opinion.